SUMMARY ORDER
Plaintiffs appeal from a final judgment of the District Court dismissing the Consolidated Amended Class Action Complaint after a bench trial. The appeal is only from that part of the judgment dismissing the breach of contract cause of action. Because the plaintiffs have not appealed from the dismissal of the remaining causes of action, we limit our review to the dismissal of the breach of contract claim.
Plaintiffs argue that the District Court erred in finding that the Accelerated Redemption provision of the Amendment to the Certificate of Incorporation was not triggered by either Avon’s declaration of increased dividends and a special dividend on February 7, 1991 or Avon’s subsequent payment of the first quarterly installment of the dividend on March 1, 1991. We reject plaintiffs’ contentions for substantially the reasons stated by the District Court in its Findings of Fact, Conclusions of Law, and Order on March 26, 2004. In re Avon Securities Litigation, 91 Civ. 2287(LMM), 2004 U.S. Dist. LEXIS 8942 (S.D.N.Y. Mar. 26, 2004).
We have considered all of plaintiffs’ claims on appeal and found them to be without merit. We hereby AFFIRM the judgment of the District Court.